Title: To Thomas Jefferson from John Wayles Eppes, 1 May 1793
From: Eppes, John Wayles
To: Jefferson, Thomas



Dear Uncle
Eppington May: 1st. 1793.

I received two days ago your favor of the 14th. of April, and although I am apprehensive I have already trespassed too far on your goodness, must accept of the offer you have been kind enough to make of discharging Gordons account. Forgetfulness on the part of the Creditor is but too general, and the present instance of negligence may afford you just grounds for supposing, I am not altogether clear of a foible, so common with my countryman.
My father expects on the 12th. of May a final decree with regard to Cary’s Executors until which time he has postponed writing.
I am happy to inform you that the reports so injurious to the reputation of Miss Randolph, which have for some time engaged the public attention are now found to be absolutely false. Richard Randolph delivered himself up at last Cumberland Court, has been since tried by a call court, and acquitted with great honour. Mr. Marshall and Mr. Campbell were present at the trial and declare, that nothing was proved which could even afford grounds for a suspicion, that either of the parties accused had acted even imprudently, much less criminally. His own relations were his prosecutors and particularly active. The  people of Cumberland who carried their prejudices so far that a strong guard was necessary to protect Mr. Randolph on his way from the prison to the court house unanimously cried out shame on the accusers after the evidence was heard. It is a striking instance of the length to which the inveteracy and malice of relations may be carried when they once depart from that line of conduct which should ever be observed among near connections.
I inclose a letter for my Cousin with my best wishes for her health. I am Dr. Sir with the greatest affection & respect Yours sincerely

John: W. Eppes


N.B. I fear you will suppose from this letter I have forgot your injunctions gard to my hand writing, but the badness of the hand will be excused when I inform you I had no knife that could make a pen.
I hope Petit is well, for I shall ever remember him esteem.

